                     IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF OHIO
                               EASTERN DIVISION


TIZAZU F. AREGA,

                       Movant,
                                                             Civil No. 2:18–cv–1486
       v.                                                    Judge George C. Smith
                                                             Magistrate Judge Vascura
TIMOTHY SHOOP, WARDEN,
CHILLICOTHE CORRECTIONAL INSTITUTE,

                       Respondent.


                                    OPINION AND ORDER

       On January 30, 2019, the Magistrate Judge issued an Order and Report and

Recommendation (“R&R”) recommending that the petition for a writ of habeas corpus in this

matter, (ECF Nos. 1–2, 6), be transferred to the United States Court of Appeals because it is

successive within the meaning of 28 U.S.C. § 2244(b)(3(A). (ECF No. 7). Petitioner objects to

that recommendation. (ECF No. 8). Pursuant to 28 U.S.C. § 636(b), this Court has conducted a

de novo review. For the reasons that follow, Petitioner’s objections (ECF No. 8) are

OVERRULED. The R&R (ECF No. 7) is ADOPTED and AFFIRMED. This action is hereby

DISMISSED.

       Petitioner challenges his 2012 conviction for rape in the Court of Common Pleas for

Franklin County, Ohio. Petitioner specifically complains that the Warden of the Chillicothe

Correctional Institute holds him in unlawful custody because Petitioner “was indicted on Rape

by vaginal penetration” but the “the jury returned verdicts finding [Petitioner] guilty of Rape by

vaginal intercourse.” (ECF No. 8, at PAGEID # 136). The Magistrate Judge concluded that

although Petitioner invoked 28 U.S.C. § 2241 in his petition, his claim is governed by 28 U.S.C.
§ 2254 because he is in custody pursuant to a state court judgement. 28 U.S.C. § 2254(a); see

also Atkins v. Michigan, 644 F.2d 543, 546 n. 1 (6th Cir. 1981), cert. denied, 452 U.S. 964

(1981). Petitioner does not object to that conclusion.

              The Magistrate Judge also correctly concluded Petitioner’s instant petition is successive

because he previously filed a federal habeas action in this Court on June 24, 2016, 1 challenging

the same 2012 rape conviction. Arega v. Chillicothe Corr., Inst., 2:16–cv–00618.2 Petitioner

objects to that conclusion.

              The Antiterrorism and Effective Death Penalty Act of 1996 (Pub. L. No 104-132, 110

Stat. 1214) (the “AEDPA”) enacted a ban on successive habeas corpus petitions unless a circuit

court of appeals grants a petitioner permission to proceed. 28 U.S.C. § 2244(b). Nevertheless,

not every second–in–time or later habeas application is successive such that a petitioner must

first obtain permission from a circuit court before proceeding in a district court. In re

Wogenstahl, 902 F.3d 621, 626–27 (6th Cir. Sept. 4, 2018) (citing In re Coley, 871 F.3d 455, 457

(6th Cir. 2017) (citing Panetti v. Quarterman, 551 U.S. 930, 944 (2017)). Indeed, district courts

must determine whether a petition is second or successive in the first instance. See In re: Smith,

690 F.3d 809, 810 (6th Cir. 2012) (remanding case so that the district court could determine in

the first instance if a petitioner’s claims were successive). To make such determinations, courts

generally apply the abuse of the writ standard. In re Wogenstahl, 902 F3d at 627 (citing In re

Bowen, 436 F.3d 699, 704 (6th Cir. 2006). Under that standard, a numerically second petition is


                                                            
1
 The petition was placed in the prison mailing system on June 24, 2016, and entered on the Court’s electronic
docket on August 1, 2016. Arega v. Chillicothe Corr., Inst., 2:16–cv–00618, ECF No. 2, at PAGEID # 56.
2
  That case was dismissed because the claims were barred by the one–year statute of limitations under 28 U.S.C. §
2244(d), and the Court declined to issue a COA. Arega v. Chillicothe Corr., Inst., 2:16–cv–00618, ECF Nos. 12, 26.
That Court of Appeals also denied Petitioner’s request for a COA finding that reasonable jurists could not debate
this Court’s timelines determination. Arega v. Chillicothe Corr., Inst., 17–3134, Sept. 1, 2017.


                                                               2
 
successive if it raises a claim that could have been raised in a previous petition but was not so

raised either due to deliberate abandonment or inexcusable neglect. Id. (citing McCleskey v.

Zant, 499 U.S. 467, 489 (1991)). A petition is not successive if it raises a claim that was not yet

ripe when a first petition was filed. In re Tibbetts, 869 F.3d 403, 406 (6th Cir. 2017) (citing

Panetti v. Quarterman, 551 U.S. 930, 945–47 (2007)). A claim is unripe when “the events

giving rise to the claim had not yet occurred.” In re Jones, 652 F.3d 603, 605 (6th Cir. 2010).

“The United States Supreme Court has further explained that the phrase ‘second or successive’

must be interpreted with respect to the judgment challenged.” In re Tibbetts, 869 F.3d at 406

(quoting Magwood v. Patterson, 561 U.S. 320, 332–33 (2010) (internal quotation marks

omitted). “For example, a petition is not second or successive ‘[i]f an individual’s petition is the

first to challenge a particular state judgment.’” Id. (quoting In re Stansell, 828 F.3d 412, 415 (6th

Cir. 2016) (citing Magwood, 561 U.S. at 331–32).

       Petitioner’s current claim could have been included in his prior petition. The documents

attached to the instant petition indicate that he was indicted on March 1, 2011, and that the jury

returned a verdict against him on February 3, 2012. (ECF No. 1–2, at PAGEID ## 72, 68).

Accordingly, his current claim, that a discrepancy between the charges in the indictment and the

jury verdict violated his rights, plainly arose before he filed his prior petition on June 24, 2016.

Petitioner makes no claims to the contrary. Instead, Petitioner asserts that the instant petition is

not successive because it challenges the legality of his confinement instead of his conviction.

(ECF No. 8, at PAGEID # 135). Petitioner nevertheless challenges the legality of his custody

because the purported discrepancy between the indictment and the verdict allegedly invalidates

his 2012 rape conviction. See id. In short, he challenges the same 2012 conviction, albeit

indirectly. The distinction he makes is thus unavailing.



                                                  3
 
        For these reasons, the Magistrate Judge correctly concluded that the instant petition is

successive. The Magistrate Judge also correctly concluded that district courts have no

jurisdiction to decide successive petitions on the merits, and that this case must be transferred to

Sixth Circuit Court of Appeals. Franklin v. Jenkins, 839 F.3d 465 (6th Cir. 2016); Burton v.

Stewart, 549 U.S. 147 (2007); In re Sims, 111 F.3d 45 (6th Cir. 1997). Accordingly, Petitioner’s

objections are OVERRULED. (ECF No.8). The R&R is ADOPTED and AFFIRMED. This

action is hereby TRANSFERRED to the United States Court of Appeals for authorization for

filing as a successive petition.

                IT IS SO ORDERED.


                                                       s/ George C. Smith__________________
                                                      GEORGE C. SMITH, JUDGE
                                                      UNITED STATES DISTRICT COURT




                                                  4
 
